Case 1:19-cr-00373-PGG Document 84 Filed 12/04/19

LAW OFFICES

Scott A. SREBNICK, P.A.

Page 1 of 1

 

SCOTT A, SREBNICK*
* ALSO ADMETTED IN NEW YORI

201 S. Biscayne Boulevard
Suite 1210
Miami, Florida 33131

December 4, 2019 Tel: 305-285-9019
Fax: 305-377-9937

VIA ECF E-mail: seott@srebnicklaw.com

wivie. srebrichline.coim

Honorabie Paul G, Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse

40 Foley Square The Application is granted
New York, NY 10007 PP is granted.

MEMO ENDORSED

 

 

SO ORDERED:
Re: United States y Avenatti, No.Si 19 Cr, 373 (PGG) 4)
Consent Request for Two (2) Business Days Paul'G. Gardephe, U.8.D..

Adjournment for filing Pretrial Submissions ~
Dated; of f{

Dear Judge Gardephe:

We represent Mr. Avenatti. Trial is scheduled to commence on January 21, 2020. The
deadline for Pretrial Submissions (motions j# limine, proposed voir dire, and requests to charge)
is Friday, December 6, 2019. (Dkt. No. 67), We write to request an adjournment of two (2)
business days, until Tuesday, December 10, 2019, for such submissions, and untt! December 24,
2019, for responsive papers. The government advises that it does not object to this request.

As the Court is aware, the government filed a Superseding Indictment on Wednesday,
November 13, 2019, adding a new count (Count Three) charging “honest services” wire fraud.
(Dkt. No. 72). By November 15, 2019 (within two days), we had filed a motion to dismiss that
charge with an accompanying memorandum of law. (Dkt. Nos. 74-75). The government filed a
memorandum in opposition on Friday, November 22, 2019 (Dkt. No. 79), and we filed a reply
(Dkt. No. 80) less than one business day later.

We have been diligent in preparing our Pretrial Submissions to provide the government
with ample time to respond, On November 15, 2019 — three weeks before the deadline for Pretrial
Submissions ~ we filed a motion for a written juror questionnaire with an accompanying
memorandum of law, (Dkt. Nos. 76-78). On November 27, 2019 — five days after receiving the
government’s expert witness disclosure and nine days before the deadline for Pretrial Submissions
-- we filed a motion in Himine and a memorandum of law. (Dkt. No. 81-82).

We hope to file the remainder of our Pretrial Submissions by Friday, December 6, 2019.
However, in an abundance of caution, we request two (2) additional business days, until Tuesday,
December 10, 2019, with responsive papers due by December 24, 2019,

Thank you for your consideration.
Respectfully,

dow 4.

Scott A. Srebnick
Jose M. Quinon

 
